Citation Nr: 0827565	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  02-08 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased disability rating for right 
hallux valgus with degenerative changes, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1981 to April 
1983.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Washington, DC Department of Veterans Affairs (VA) Regional 
Office (RO).  In that decision, the RO: (1) granted a 
temporary 100 percent evaluation for right hallux valgus with 
degenerative changes for the period from February 12, 2001 to 
April 30, 2001, pursuant to 38 C.F.R. § 4.30; and (2) 
returned the veteran's rating for right hallux valgus with 
degenerative changes to 10 percent, as this disability had 
previously been rated, effective May 1, 2001.  The veteran 
has perfected his appeal with regard to the 10 percent 
disability rating assigned as of May 1, 2001.

In March 2004, the veteran testified at a Central Office 
hearing before a former Veterans Law Judge (VLJ) who is no 
longer employed by the Board.  Thereafter, in July 2004, the 
Board remanded this case to the RO for further development.

The veteran was notified by an April 2008 letter that he had 
the option to request another hearing before the VLJ who 
would ultimately decide his appeal.  See 38 C.F.R. § 20.707 
(2007).  The veteran elected to have another Central Office 
hearing and was scheduled to present testimony at such a 
hearing in July 2008.  However, the veteran failed to report 
to the scheduled hearing.  As the record does not contain 
further explanation as to why the veteran failed to report to 
the hearing, and the veteran has not made any additional 
requests for an appeals hearing, the Board deems the 
veteran's request for such a hearing to be withdrawn.  See 38 
C.F.R. § 20.702 (2007).

The Board notes that the issue of entitlement to an increased 
rating for left hallux valgus with degenerative changes (in 
excess of 10 percent) has not been perfected.  The RO issued 
a Statement of the Case with regard to this issue in January 
2005; subsequently, the veteran did not file a timely 
Substantive Appeal.  In November 2006, the veteran was 
notified of this situation by a letter from VA, and no 
response from the veteran or his representative was 
subsequently received.  Therefore, this issue is not a part 
of the current appeal.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has sufficiently notified 
him of the information and evidence necessary to substantiate 
his claim.

2.  As of May 1, 2001, the veteran's right hallux valgus with 
degenerative changes has been manifested post-surgery by pain 
in his right big toe area; a tender, well-healed surgical 
scar; and a tingling sensation produced by touching his scar.

3.  The veteran's disability has not been shown to be 
productive of flatfoot, claw foot (pes cavus), malunion or 
nonunion of the tarsal or metatarsal bones, or any other 
right foot injuries.

3.  The record shows that the veteran, without good cause, 
failed to report for scheduled VA examinations pertaining to 
scars and peripheral nerves; such examinations may have 
produced results relevant to his current increased rating 
claim for right hallux valgus with degenerative changes.


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent 
for right hallux valgus with degenerative changes have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.655, 4.1, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5280 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126, was 
signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004); see Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  VCAA notice errors (either in 
timing or content) are presumed prejudicial, but VA can 
proceed with adjudication if it can show that the error did 
not affect the essential fairness of the adjudication by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007).

In the present appeal, the veteran was provided notice of the 
VCAA in August 2004 and September 2005, after the 
adjudication of his increased rating claim in the June 2001 
rating decision at issue.  However, the Board finds that any 
defect with respect to the timing of the VCAA notice letters 
constituted harmless error in this case.  The August 2004 and 
September 2005 VCAA letters summarized the evidence needed to 
substantiate the veteran's claim and VA's duty to assist.  
They also specified the evidence that the veteran was 
expected to provide, including the information needed to 
obtain both his private and VA medical treatment records.  In 
this way, the VCAA letters clearly satisfied the three 
"elements" of the notice requirement.  The veteran was given 
every opportunity to submit evidence and argument in support 
of his increased rating claim, and to respond to the VCAA 
notices.  In October 2006 and October 2007, a Supplemental 
Statement of the Case subsequently readjudicated the appeal, 
thereby rendering any pre-adjudicatory notice errors to be 
non-prejudicial.  All of these factors combine to demonstrate 
that a reasonable person could have been expected to 
understand what was needed to substantiate the claim.  
Therefore, the Board has determined that there is no 
prejudice to the veteran in proceeding to consider his claim 
on the merits at this time.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
March 2006, October 2006, and October 2007, pertaining to the 
downstream disability rating and effective date elements of 
his claim.

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In the present appeal, the veteran received adequate Vazquez-
Flores notice in March 2006.  Specifically, this notice 
letter informed the veteran that, in order to support his 
claim for an increased rating for right hallux valgus with 
degenerative changes, the evidence must show that such 
disability has gotten worse, and the letter specified 
examples of evidence that the veteran should submit to show 
such worsening, including statements from employers regarding 
how his disability affects his ability to work, and 
statements from people who have witnessed how his disability 
symptoms affect him (presumably in daily life).  (Emphasis 
added).  The March 2006 letter also explained the assignment 
of disability ratings based upon the diagnostic codes found 
in 38 C.F.R., Part 4.  Finally, the March 2006 letter 
provided numerous examples of the types of medical and lay 
evidence that the veteran may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  (The Board notes that the second "element" of 
the Vazquez-Flores notice requirement does not apply in this 
case, because the criteria for a higher rating under the 
diagnostic code which the veteran's right hallux valgus 
disability is rated can indeed be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of that disability and the effect of that worsening on his 
employment and daily life.)

Furthermore, the veteran's actions are indicative of his 
actual knowledge of the elements outlined in Vazquez-Flores 
for the purpose of substantiating his increased rating claim.  
The veteran's January 2002 Notice of Disagreement was 
accompanied by private medical records indicative of his 
current symptoms; such records demonstrate the veteran's 
knowledge of the type of medical evidence that is relevant to 
establishing entitlement to increased compensation.  At his 
February 2002 VA foot examination, the veteran stated that he 
took 800 milligrams of Motrin twice a day for his foot pain 
and that he was on limited duty at work because of his foot 
condition; these statements serve to describe the effects 
that the perceived worsening of his disability has on his 
daily life and employment.  On his June 2002 VA Form 9, the 
veteran noted that possible nerve damage and degenerative 
changes in connection with his disability had not yet been 
considered by VA; such a statement demonstrates the veteran's 
understanding of how his disability may be rated according to 
relevant diagnostic codes.  In addition, in the November 2002 
Appellant's Brief and the July 2008 Appellant's Post-Remand 
Brief, the veteran's representative reiterated the criteria 
for the relevant diagnostic codes and applicable regulations 
and explained how disability evaluations are determined in 
accordance with such criteria.  Based on this evidence, the 
Board is satisfied that the veteran had actual knowledge of 
what was necessary to substantiate his increased rating 
claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007) (actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate 
a claim).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes private medical records, VA 
examination reports, and statements from the veteran and his 
representative.  The veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

II.  Legal Criteria

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different 
"staged" ratings may be warranted for different time 
periods.

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2007); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

III.  Analysis

The veteran's right hallux valgus with degenerative changes 
has been rated as 10 percent disabling as of May 1, 2001 
under 38 C.F.R. § 4.71a, Diagnostic Code 5280.  Under 
Diagnostic Code 5280, a maximum evaluation of 10 percent is 
assigned for unilateral hallux valgus that is operated with 
resection of the metatarsal head; or severe, if equivalent to 
amputation of the great toe.

At his May 2001 VA foot examination, the veteran complained 
that his right big toe area was still sore following a 
February 2001 bunionectomy and surgery to correct a hallux 
valgus deformity of his right foot.  He reported some 
increased pain while walking and stated that he took 800 
milligrams of Motrin three or four times a day for the pain.  
The VA examiner noted that the veteran walked with a very 
slight limp but used no support.  Examination of the right 
foot revealed a tender vertical surgical incision over the 
dorsal big toe, metatarsal head area; a shallow arch; and a 
very slight hallux valgus deformity remaining.  No bunion was 
present.  At this examination, the veteran was unable to 
stand on his toes and heels and could not squat to a certain 
extent.  However, no weakness, fatigability, decreased 
endurance, or incoordination was noted.  The veteran was 
diagnosed with persistent right big toe pain, status post 
bunionectomy and hallux valgus repair.

A June 2001 private treatment record from Kaiser Permanente 
(the private facility where the veteran underwent his 
February 2001 right foot surgery) noted that the veteran had 
reported a tingling sensation distally when tapping at the 
proximal aspect of his scar.  This tingling sensation had 
been present since surgery in February 2001 but was 
diminishing over time.  The scar on his right foot was 
described as well-healed.  The veteran was diagnosed with 
normal healing with possible nerve trauma, status post 
surgical intervention of the right foot.

An October 2001 private treatment record from Kaiser 
Permanente noted that the veteran has had a tingling 
sensation at the proximal aspect of his incision since his 
February 2001 right foot surgery.  His discomfort had 
reportedly decreased 40 percent since surgery but then had 
remained the same over the past two months.  His right foot 
was noted to be vascularly intact, with hallux in good 
alignment and incision well-healed.  The veteran was 
diagnosed with possible nerve entrapment, medial aspect of 
the right first metacarpophalangeal joint (MPJ).

At his February 2002 VA foot examination, the veteran's 
claims file was reviewed.  The veteran complained of 
persistent residual pain that was "not getting better" 
following his February 2001 right foot surgery.  He stated 
that he took 800 milligrams of Motrin twice a day for the 
pain.  The VA examiner noted that the veteran appeared to 
exhibit a normal gait and was apparently not using any 
support for walking.  Examination of the right foot revealed 
a shallow arch; hammering of the lateral four toes; and a 
tender surgical scar over the dorsum of the big toe and 
adjacent metatarsal area.  At this examination, the veteran 
could stand on his toes and heels, but he could not squat.  
No weakness, fatigability, decreased endurance, or 
incoordination was noted.  The veteran was diagnosed with 
persistent right big toe pain and tenderness, status post 
bunionectomy.

A June 2002 private treatment record from Kaiser Permanente 
noted that the veteran has had some dermatic tingling in the 
area of his scar with some numbness distally ever since his 
February 2001 right foot surgery.  It was noted that the 
veteran was in no acute distress and had no particular or 
significant amount of discomfort, but just that his scar had 
a tingling sensation when touched.  The veteran was not 
interested in treatment or exploratory surgery of the area.  
His incision of the right first MPJ was noted to be well-
healed, with no evidence of infection or inflammation.  The 
right hallux was in excellent position and range of motion of 
the first MPJ was noted to be excellent.  The veteran was 
diagnosed with probable entrapment neuropathy of the dorsal 
cutaneous nerve going to the first metatarsal joint.

At his Central Office Board hearing in March 2004, the 
veteran testified that his last visit to Kaiser Permanente 
was in June 2002 and that he was not receiving any VA medical 
treatment for his disability.  See Central Office Board 
Hearing Transcript at page 7.

Pursuant to the Board's July 2004 remand, the veteran was 
afforded a VA foot examination in November 2005.  At this 
examination, it was noted that the veteran's right foot pain 
had become progressively worse over the past several years.  
At the time of this examination, he was unable to stand or 
walk for more than 20 minutes without pain.  In addition, he 
was unable to ambulate with a normal heel to toe gait, and 
due to pain in his left and right metatarsophalangeal (MTP) 
joints, he was walking on the lateral aspect of both feet.  
It was further noted that the veteran had a decrease in 
endurance and was rapidly fatigued due to his inability to 
ambulate normally.  Examination of the right foot revealed a 
well-healed scar on the dorsum of the right first MTP joint; 
this scar was noted to be painful on motion and painful to 
palpation.  The veteran reported numbness, tingling, and 
frequent pain along the course of the previous incision.  In 
addition, there was significant limitation of dorsiflexion of 
the first MTP joint (less than five degrees) for the right 
foot.  No diagnoses were rendered.  A subsequent addendum to 
this November 2005 VA examination report clarified that the 
VA examiner did review the veteran's claims file in 
conjunction with his November 2005 examination.

As stated above, the veteran's right hallux valgus with 
degenerative changes has been rated as 10 percent disabling 
as of May 1, 2001 under 38 C.F.R. § 4.71a, Diagnostic Code 
5280.  Because the 10 percent evaluation currently assigned 
is the maximum rating available under Diagnostic Code 5280, 
the Board has considered other potentially applicable 
diagnostic codes pertaining to the foot.  However, there is 
no indication from the pertinent medical evidence of record 
(as outlined above) that the veteran's right foot disability 
has been productive of flatfoot (Diagnostic Code 5276), claw 
foot (pes cavus) (Diagnostic Code 5278), or malunion or 
nonunion of the tarsal or metatarsal bones (Diagnostic Code 
5283).

The Board has further considered Diagnostic Code 5284.  Under 
this section, a moderate foot injury warrants a 10 percent 
evaluation, whereas a 20 percent evaluation is assigned for a 
moderately severe foot injury and a 30 percent evaluation is 
assigned for a severe foot injury.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  However, the pertinent medical 
evidence of record (as outlined above) demonstrates that the 
veteran has not been diagnosed with any right foot injuries 
other than his post-surgical right hallux valgus disability.  
The severity of this disability has already been accounted 
for by the 10 percent rating under Diagnostic Code 5280; 
therefore, a higher rating under Diagnostic Code 5284 is not 
warranted.

The Board has specifically considered the guidance of DeLuca 
v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 
4.40, 4.45, and 4.59), in order to determine whether an 
increased evaluation may be warranted for the veteran's right 
hallux valgus disability, based on functional loss due to 
pain, weakness, and flare-ups.  While recognizing that the 
veteran has complained on numerous occasions of residual pain 
in his right big toe post-surgery, the clinical findings of 
record do not reflect impairment that warrants a higher 
rating for his disability as of May 1, 2001.  At his May 2001 
and February 2002 VA foot examinations, the veteran did not 
complain of any weakness, fatigability, decreased endurance, 
incoordination, or flare-ups, and none of these phenomena 
were found upon examination of his right foot.  At his 
November 2005 VA foot examination, it was noted that, due to 
the veteran's bilateral foot pain and resultant inability to 
ambulate normally, he experienced a decrease in endurance and 
became rapidly fatigued; in addition, significant limitation 
of motion of the dorsiflexion of the right first MTP joint 
was noted.  (Emphasis added).  However, after a thorough 
review of the veteran's claims file, the Board concludes that 
the 10 percent rating assigned adequately compensates the 
veteran for his right foot disability, because the 10 percent 
rating is representative of severe unilateral hallux valgus, 
if equivalent to amputation of the great toe.  See Deluca, 
supra.; see also 38 C.F.R. § 4.71a, Diagnostic Code 5280.  
Therefore, the Board holds that a higher evaluation in 
consideration of DeLuca and applicable VA code provisions is 
not warranted.  See also 38 C.F.R. § 4.7 (2007).

At his March 2004 Central Office Board hearing, the veteran's 
representative requested that a separate evaluation be 
assigned for the scar on the veteran's right toe and for the 
neurological manifestations of the veteran's right hallux 
valgus disability.  See Central Office Board Hearing 
Transcript at page 10.  To this end, in its July 2004 remand, 
the Board instructed the RO to arrange for the veteran to 
undergo appropriate VA examinations to determine the current 
nature and severity of all manifestations of his right foot 
disability, to include scarring and nerve damage.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2001 & 2007); 
see also 38 C.F.R. § 4.124a, Diagnostic Codes 8522, 8622, 
8722.

Pursuant to the Board's July 2004 remand, the veteran was 
scheduled for a VA scars examination and a VA peripheral 
nerves examination in May 2006.  The veteran was notified by 
letter in March 2006 of the procedure to follow if he was 
unable to appear for the scheduled examinations.  As 
evidenced by documentation in the claims file, the veteran 
failed to report to both of these May 2006 VA examinations.

According to documentation in the claims file, both VA 
examinations were rescheduled for July 2006.  On such date in 
July 2006, the veteran called and stated that he was unable 
to keep his appointments due to personal matters.  
Thereafter, in November 2006, the veteran submitted a 
statement to say that, due to a change in his address, he had 
not received the notice from VA which had stated that his 
scar and peripheral nerves would be evaluated.  The veteran 
was notified by letter in July 2007 that he was being 
scheduled for new VA examinations pertaining to his feet, 
scar, and peripheral nerves.  However, as evidenced by 
documentation in the claims file, the veteran failed to 
report to all three of these examinations in August 2007.  
Neither the veteran nor his representative has provided an 
explanation for such failure or requested that any of the 
examinations be rescheduled.

When a claimant fails, without good cause, to report for an 
examination scheduled in conjunction with an original 
compensation claim, and when that examination was required to 
establish entitlement to the benefit sought, the decision on 
the claim must be made based on the available evidence of 
record.  38 C.F.R. § 3.655(b) (2007).  When a claimant fails, 
without good cause, to report for an examination scheduled in 
conjunction with a claim for increase, the claim shall be 
denied.  Id.  Under 38 C.F.R. § 3.655(a), examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, and death of an immediate 
family member.  The veteran was notified of the provisions of 
38 C.F.R. § 3.655 in letters from VA dated in September 2005, 
October 2005, March 2006, October 2006, and July 2007.

In this regard, the Board notes that it is well established 
that VA's duty to assist a claimant is not always a one-way 
street.  A claimant seeking help cannot passively wait for it 
in those circumstances where he or she may or should have 
information that is essential in obtaining putative evidence.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Insofar as the veteran has failed to report for his VA scars 
and peripheral nerves examinations, the Board is of the 
opinion that no further assistance in this regard is required 
on the part of VA.  Accordingly, in light of the veteran's 
failure to cooperate with VA's efforts to assist him with the 
factual development of his claims, those claims must be 
evaluated solely on the evidence currently of record.  See 38 
C.F.R. § 3.655(b) (2007).

The Board reiterates that the scheduled VA examinations for 
the veteran's scar and peripheral nerves may have produced 
results relevant to his current increased rating claim for 
right hallux valgus with degenerative changes.  Instead, due 
to the fact that the veteran has never undergone a formal VA 
examination for his scar or for his peripheral nerves, the 
claims file does not contain enough evidence to rate him 
under applicable diagnostic codes for those conditions.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2001 & 2007); 
see also 38 C.F.R. § 4.124a, Diagnostic Codes 8522, 8622, 
8722.  As a result, consideration of a separate evaluation 
for the scar on the veteran's right toe and for the 
neurological manifestations of the veteran's right hallux 
valgus disability cannot be afforded.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2005); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the veteran's right hallux valgus disability presents 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards, such that referral to the appropriate officials 
for consideration of an extra-schedular rating is warranted.  
See 38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. 
App. 337, 338-339 (1996).  In this regard, the Board notes 
that there is no evidence in the claims file of frequent 
periods of hospitalization due to the veteran's right hallux 
valgus disability as of May 1, 2001.  In addition, although 
it was noted at his November 2005 VA foot examination that 
the veteran had missed a significant amount of work due to 
pain in both of his feet, it was also noted that the veteran 
was able to continue his work with the United States Post 
Office by being on limited duty.  (Emphasis added).  At his 
March 2004 Central Office Board hearing, the veteran defined 
"limited duty" to mean a limited amount of time on his feet 
so that he could remain able to perform his duties.  See 
Central Office Board Hearing Transcript at page 6.  The Board 
does not characterize such an arrangement as "marked 
interference" with employment, nor is such an arrangement 
due solely to the veteran's right hallux valgus disability.  
Instead, the Board characterizes such limited duty as a type 
of interference that is already contemplated by the assigned 
schedular evaluation of 10 percent.  As a result, the Board 
finds that the criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation higher than 10 percent at any time 
since the effective date of May 1, 2001.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  That is to say, the 
veteran's disability has been no more than 10 percent 
disabling since that effective date, so his rating cannot be 
"staged" because this represents his greatest level of 
functional impairment attributable to this condition since 
that date.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 10 
percent for right hallux valgus with degenerative changes is 
not warranted at any time since the effective date of May 1, 
2001.  Since the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  38 
C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to an increased disability rating for right 
hallux valgus with degenerative changes, currently evaluated 
as 10 percent disabling, is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


